332 S.W.3d 930 (2011)
Michael O'CONNOR, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 94633.
Missouri Court of Appeals, Eastern District, Division Two.
March 8, 2011.
Jessica Hathaway, St. Louis, MO, for Movant/Appellant.
Shaun J. Mackelprang, Dora A. Fichter, Jefferson City, MO, for Respondent/Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Michael O'Connor (hereinafter, "Movant") appealed from the trial court's judgment entered after a jury found him guilty of she counts of statutory sodomy in the first degree. Section 566.062 RSMo (2000). Movant was sentenced to consecutive terms of life imprisonment for each count. This Court affirmed his conviction. State v. O'Connor, 283 S.W.3d 301 (Mo.App. E.D.2009).
Movant now appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant alleges he received ineffective assistance of counsel in that his trial counsel: (1) failed to object to the State's opening statement; (2) elicited irrelevant testimony regarding Victim's behavior; (3) failed to object during closing argument; and (4) failed to object to the State's post-trial sentencing recommendation.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Rule 29.15(k); Edwards v. State, 200 S.W.3d 500, 509 (Mo. banc 2006). An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment of the motion court. Rule 84.16(b).